             Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                        §
    In re:                                              §      Chapter 11
                                                        §
    AGILON ENERGY HOLDINGS II LLC, et al.               §      Case No. 21-32156 (MI)
                                                        §
                         Debtors.1                      §      (Jointly Administered)
                                                        §

        APPLICATION FOR ORDER AUTHORIZING THE EMPLOYMENT AND
             RETENTION OF LOCKE LORD LLP AS ATTORNEYS FOR
       THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE JUNE 27, 2021

    This application seeks an order that may adversely affect you. If you oppose the
    application, you should immediately contact the moving party to resolve the dispute. If
    you and the moving party cannot agree, you must file a response and send a copy to the
    moving party. You must file and serve your response within 21 days of the date this was
    served on you. Your response must state why the application should not be granted. If you
    do not file a timely response, the relief may be granted without further notice to you. If
    you oppose the application and have not reached an agreement, you must attend the
    hearing. Unless the parties agree otherwise, the court may consider evidence at the
    hearing and may decide the application at the hearing.

    Represented parties should act through their attorney.


             Agilon Energy Holdings II LLC, Victoria Port Power LLC, and Victoria City Power LLC

(collectively, the “Debtors”), respectfully submit this application (the “Application”) for the entry

of an order authorizing the retention of the law firm of Locke Lord LLP (“Locke Lord”) as their

attorneys effective as of the Petition Date (defined below). In support of the Application, the



1
    The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits
    of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II
    LLC (3389) (“Agilon”), Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case
    No. 21-32157; and Victoria City Power LLC (4169) (“VCP” and together with Agilon and VPP,
    the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is: 5850 San Felipe, Ste 601,
    Houston, Texas 77057.




93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 2 of 13




Debtors submit the declarations of Elizabeth M. Guffy, senior counsel of Locke Lord LLP,

attached hereto as Exhibit A (the “Guffy Declaration”) and respectfully state as follows:

                                         Relief Requested

        1.     By this Application, the Debtors seek entry of the Order authorizing the retention

and employment of Locke Lord LLP as their attorneys effective as of the Petition Date, June 27,

2021, in accordance with the terms and conditions set forth in that certain engagement letter

between the Debtors and Locke Lord LLP dated as of June 27, 2021 (the “Engagement

Agreement”), a copy of which is attached hereto as Exhibit B and incorporated herein by

reference.

                                           Jurisdiction

        2.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Debtors confirm their consent

pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Local Rules”) to the

entry of a final order by the Court in connection with this Application to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.     The statutory bases for the relief requested are Bankruptcy Code sections 327(a),

and 330 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2014(a) and 2016 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2014-1 and 2016-

1 of the Bankruptcy Local Rules.




                                                 -2-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 3 of 13




                                           Background

        5.      On June 27, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing the above-captioned

chapter 11 cases (the “Chapter 11 Cases”).

        6.     The Debtors continue in possession of their respective properties and have

continued to operate and maintain their businesses as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. On June 28, 2021, the Court entered an order [Docket

No. 9] authorizing the joint administration and procedural consolidation of these Chapter 11 Cases

pursuant to Bankruptcy Rule 1015(b).

        7.     No request for the appointment of a trustee or examiner has been made in these

Chapter 11 Cases. No statutory committee has been appointed in these Chapter 11 Cases.

                                   Locke Lord’s Qualifications

        8.     The Debtors seek to retain Locke Lord because of Locke Lord’s complex chapter

11 experience, and experience and knowledge in the field of debtors’ protections, creditors’ rights,

and business reorganizations under chapter 11 of the Bankruptcy Code.              Locke Lord has

represented debtors, various committees, and other parties-in-interest in cases of national

significance across the country, and is well qualified to act as attorneys for Debtors.

        9.     Locke Lord has performed a wide array of legal services for the Debtors prepetition

through an arrangement between Castleman Power Systems International, LLC (“Castleman

Power”), and in that time, Locke Lord has become familiar with the Debtors’ business, contractual

obligations, and debt structure. Accordingly, Locke Lord has the necessary background to deal

effectively with many of the potential legal issues and problems that may arise in the context of

the Debtors’ Chapter 11 Cases. In large part because of Locke Lord’s familiarity and experience


                                                 -3-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 4 of 13




with the Debtors and their businesses, Locke Lord was engaged to provide restructuring advice

and representation, leading to the preparation and filing of these Chapter 11 Cases.

        10.    The Debtors believe that continued representation by Locke Lord is critical to the

Debtors’ efforts because Locke Lord is familiar with the Debtors’ businesses and legal affairs and,

accordingly, is well suited to guide the Debtors through the chapter 11 process. Furthermore,

Locke Lord has considerable experience and knowledge in the field of debtors’ and creditors’

rights under chapter 11 of the Bankruptcy Code.

        11.    The Debtors desire to employ Locke Lord under a general retainer because of the

extensive legal services that will be required in connection with the businesses of the Debtors and

their affiliates. As noted above, the Debtors believe Locke Lord is well qualified and uniquely able

to act on the Debtors’ behalf. The Debtors further believe Locke Lord is well qualified to represent

the Debtors in these Chapter 11 Cases in an efficient and timely manner.

                                     Services to be Provided

        12.    The services of Locke Lord under a general retainer are appropriate and necessary

to enable the Debtors to execute their duties as debtors and debtors-in-possession faithfully and to

implement the Debtors’ restructuring and reorganization.

        13.    Subject to further order of the Court, and consistent with the Engagement

Agreement, Locke Lord is proposed to primarily provide the following services for its engagement

in these Chapter 11 Cases as counsel:

                   a. advising the Debtors with respect to their powers and duties as debtors in
                      possession in the continued management and operation of their businesses
                      and properties;

                   b. advising and consulting on the conduct of these Chapter 11 Cases, including
                      all of the legal and administrative requirements of operating in chapter 11;

                   c. attending meetings and negotiating with representatives of creditors and
                      other parties in interest;
                                                 -4-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 5 of 13




                   d. taking all necessary actions to protect and preserve the Debtors’ estates,
                      including prosecuting actions on the Debtors’ behalf, defending any action
                      commenced against the Debtors, and representing the Debtors in
                      negotiations concerning litigation in which the Debtors are involved,
                      including objections to claims filed against the Debtors’ estates;

                   e. preparing pleadings in connection with these Chapter 11 Cases, including
                      motions, applications, answers, orders, reports, and papers necessary or
                      otherwise beneficial to the administration of the Debtors’ estates;

                   f. representing the Debtors in connection with obtaining authority to continue
                      using cash collateral and postpetition financing;

                   g. advising the Debtors in connection with any potential sale of assets;

                   h. appearing before the Court and any appellate courts to represent the interests
                      of the Debtors’ estates;

                   i. advising the Debtors regarding tax matters;

                   j. taking any necessary action on behalf of the Debtors to negotiate, prepare,
                      and obtain approval of a disclosure statement and confirmation of a chapter
                      11 plan and all documents related thereto; and

                   k. performing all other necessary legal services for the Debtors in connection
                      with the prosecution of these Chapter 11 Cases, including: (i) analyzing the
                      Debtors’ leases and contracts and the assumption and assignment or
                      rejection thereof; (ii) analyzing the validity of liens against the Debtors’
                      property; and (iii) advising the Debtors on corporate and litigation matters.

        14.    The Debtors understand that Locke Lord intends to work closely with the Debtors’

other professionals to ensure that there is no unnecessary duplication of services.

                                   Professional Compensation

        15.    Subject to Court approval, and in accordance with Bankruptcy Code section 330(a)

and the U.S. Trustee’s Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases

effective as of November 1, 2013 (the “Fee Guidelines”) and any orders establishing fee

procedures for professionals which may be entered in these Chapter 11 Cases, and as set forth in

the Guffy Declaration, the Debtors have engaged Locke Lord under an arrangement in which

                                                -5-


93780628v.1
           Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 6 of 13




Locke Lord bills the Debtors for services performed at hourly rates in line with prevailing rates for

similar services and current charges for certain actual and necessary expenses. It is anticipated

that the following professionals to be the primary parties working on this representation:

          NAME                    TITLE            CONTACT INFORMATION                   STATE           HOURLY
                                                                                        BAR NO.           RATE
    Elizabeth M. Guffy Senior Counsel 600 Travis St., Suite 2800,                       08592525          $905.00
                                      Houston, Texas 77002
    Simon R. Mayer     Senior Counsel 600 Travis St., Suite 2800,                       24060243           $790.00
                                      Houston, Texas 77002
    Eric W. Boylan     Associate      600 Travis St., Suite 2800,                       24105519           $515.00
                                      Houston, Texas 77002

          16.      Elizabeth M. Guffy and Simon R. Mayer are senior counsel at Locke Lord. They

are the attorneys that will be principally responsible for the representation. They will be assisted

by Eric W. Boylan, who is an associate. Additional professionals may be needed besides those

identified above, and counsel will work to assign tasks to avoid duplication of effort. The

following hourly rates for Locke Lord attorneys and paraprofessionals are currently in effect, but

are subject to periodic adjustments: attorney rates are $350 to $1,100 per hour and paraprofessional

rates are $195 to $425 per hour.2

          17.      Locke Lord shall file a supplemental declaration with this Court and give not less

than ten (10) business days’ notice to the Debtors, the U.S. Trustee, and the Official Committee

prior to any increases in the rates set forth herein or in the Guffy Declaration. The supplemental

declaration shall explain the basis for the requested rate increases and state whether the Debtors

have consented to the rate increase.




2
     Periodically, and no less frequently than once each calendar year, Locke Lord reviews its hourly rates and revises
     them consistent with market conditions.

                                                          -6-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 7 of 13




        18.    It is Locke Lord’s policy to request reimbursement of its actual and necessary out-

of-pocket expenses incurred in connection with providing legal services. Among other things,

Locke Lord charges its clients for facsimile and other charges, mail and express mail charges,

special or hand delivery charges, photocopying charges, travel expenses, after-hours taxi expenses,

expenses for working meals or overtime/after-hours meals, computerized research, and transcript

costs. Locke Lord, however, will not seek reimbursement of secretarial or other overtime charges.

The Debtors have been assured that Locke Lord will charge the Debtors for these expenses at rates

consistent with charges made to other Locke Lord clients, and subject to the Local Rules, orders

of this Court and the U.S. Trustee Fee Guidelines.

        19.    Locke Lord will maintain detailed records of fees and expenses incurred in

connection with the rendering of the legal services described above, in accordance with applicable

rules and guidelines.

        20.    Locke Lord shall not charge a markup with respect to fees billed by contract

attorneys who are hired by Locke Lord to provide services to the Debtors, and Locke Lord shall

ensure that any such contract attorneys are subject to conflict checks and disclosures in accordance

with the requirements of the Bankruptcy Code and Bankruptcy Rules. Locke Lord shall not share

fees with existing or future contract attorneys who advise on these Chapter 11 Cases or enter into

fee sharing arrangements with such contract attorneys.

        21.    Locke Lord has not agreed to any variations from, or alternatives to, its standard or

customary billing arrangements for this engagement.

        22.    None of Locke Lord’s professionals included in this engagement vary their rate

based on the geographic location of the bankruptcy case.




                                                -7-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 8 of 13




        23.    On account of its services to the Official Committee, Locke Lord will seek

compensation and reimbursement of expenses consistent with any interim compensation

procedures approved by the Court.

                            Compensation Received by Locke Lord

        24.    Locke Lord provided certain prepetition services and incurred prepetition expenses

in connection with advising and representing the Debtors in restructuring matters, negotiating with

creditors and stakeholders, and in preparing the Debtors’ Chapter 11 Cases. Additionally, Locke

Lord provided legal services to the Debtors through an arrangement between Castleman Power

and Agilon Energy II, LLC, the parent of Agilon Energy Holdings II, LLC. Locke Lord did not

bill the Debtors directly for any services provided; instead Castleman Power was responsible for

all of Locke Lord’s invoices. Based on the information provided to Locke Lord, Castleman Power

made its own allocation of Locke Lord’s fees to Agilon Energy II, LLC and Agilon Energy II,

LLC may owe Castleman Power $176,871.53 for those services as a result of that internal

allocation.

        25.    Within the one-year period immediately preceding the Petition Date, Locke Lord

received $7,231.86 in payment from Castleman Power for matters which appear to be related to

the Debtors. Prior to the filing of these Chapter 11 Cases, Locke Lord entered into a direct

relationship with the Debtors under which Locke Lord has provided and will continue to provide

representation of the Debtors in connection with these Chapter 11 Cases. As of the Petition Date,

the Debtors Locke Lord owed Locke Lord $4,464.00 in connection with restructuring work, which

Locke Lord has agreed to waive.

        26.    As of the Petition Date, the Debtors did not owe Locke Lord any amounts for legal

services rendered before the Petition Date.


                                                -8-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 9 of 13




        27.    All compensation for services rendered, and reimbursement for expenses incurred,

shall be subject to this Court’s approval, Bankruptcy Code §§ 330 and 331, the Bankruptcy Rules,

the Local Bankruptcy Rules of the Southern District of Texas, and other procedures that this Court

may fix. No entity has promised to compensate Locke Lord for any services rendered, or reimburse

it for expenses incurred, in connection with these Chapter 11 Cases except as this Court may

approve.

        28.    No agreement or understanding exists between Locke Lord and any other entity for

the sharing of any compensation or reimbursement (i) that Locke Lord may receive for services

rendered in or in connection with these Chapter 11 Cases or (ii) that such other entity has already

received or may receive for services that entity rendered in or in connection with these Chapter 11

Cases except that Locke Lord may share any compensation or reimbursement it receives in

connection with these Chapter 11 Cases with its members, partners, associates, and other Locke

Lord employees.

                                        Disinterestedness

        29.    The Debtors reviewed the Guffy Declaration, including all of the “connections” to

these Chapter 11 Cases disclosed therein, as such term is used in Bankruptcy Rule 2014(a). To

the best of the Debtors’ and Locke Lord’s knowledge and based upon the Guffy Declaration, Locke

Lord is a “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code.

Further, to the best of the Debtors’ and Locke Lord’s knowledge and based upon the Guffy

Declaration, Locke Lord does not hold or represent any interest adverse to the Debtors or their

bankruptcy estates in accordance with section 327 of the Bankruptcy Code.

        30.    To the best of the Debtors’ and Locke Lord’s knowledge, information and belief,

and based upon the Guffy Declaration and as described below (a) other than as set forth herein or


                                                -9-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 10 of 13




in the Guffy Declaration, Locke Lord has no connection with the captioned Debtors, creditors of

the Debtors, the United States Trustee for the Southern District of Texas (the “U.S. Trustee”), any

person employed in the office of the U.S. Trustee or any other party with an actual or potential

interest in the Chapter 11 Cases or its respective attorneys or accountants; (b) Locke Lord is not a

creditor, equity security holder, or insider of the Debtors; (c) none of Locke Lord’s partners or

associates is, or was within two years of the Petition Date, a director, officer or employee of the

Debtors; and (d) Locke Lord does not have an interest materially adverse to the Debtors, their

bankruptcy estates or any class of creditors or equity security holders, by reason of any direct or

indirect relationship to, connection with or interest in the Debtors, or for any other reason.

        31.    Locke Lord previously represented and currently represents the Debtors’ parent

entity, Agilon Energy II, LLC in matters unrelated to these Chapter 11 Cases. The Debtors are

subsidiaries of Agilon Energy II, LLC. Additionally, Locke Lord previously and currently

represents some of Agilon Energy II, LLC’s equity owners, Castleman Power Development LLC

and Castleman Power Investments II, LLC (the “Equity Parties”), in matters unrelated to these

Chapter 11 Cases.      A copy of the Debtors’ corporate organization structure showing the

relationships between Agilon Energy II, LLC, the Equity Parties and the Debtors is attached as

Exhibit C. Notably, Locke Lord does not represent the Equity Parties in these Chapter 11 Cases.

Moreover, Castleman Power Development LLC, the general partner of Agilon Energy II, LLC,

has engaged its own counsel in these Chapter 11 Cases. [See Docket No. 6]. The Debtors do not

believe that Locke Lord’s representation of Agilon Energy II, LLC or the Equity Parties creates

an interest adverse to the Debtors or their estates, and they do not prevent Locke Lord from being

a “disinterested party” in these Chapter 11 Cases.




                                                -10-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 11 of 13




        32.    Locke Lord will conduct an ongoing review of its files to ensure that no

disqualifying circumstances arise, and if any new relevant facts or relationships are discovered,

Locke Lord will supplement its disclosure to the Court. To the extent that Locke Lord becomes

aware of a potential conflict, Locke Lord will advise the Debtors and the Court and the Debtors

will employ conflicts counsel to represent the Debtors with respect to those matters.

        33.    The Debtors submit that the employment of Locke Lord is in the best interest of the

Debtors and the estates.

                                      Supporting Authority

        34.    The Debtors seek retention of Locke Lord as their attorneys pursuant to section

327(a) of the Bankruptcy Code, which provides that a debtor, subject to Court approval:

               [M]ay employ one or more attorneys, accountants, appraisers, auctioneers,
               or other professional persons, that do not hold or represent an interest
               adverse to the estate, and that are disinterested persons, to represent or assist
               the [debtor] in carrying out the [debtor]’s duties under this title.

11 U.S.C. § 327(a).

        35.    Bankruptcy Rule 2014(a) requires that an application for retention include:

               [S]pecific facts showing the necessity for the employment, the name of the
               [firm] to be employed, the reasons for the selection, the professional
               services to be rendered, any proposed arrangement for compensation, and,
               to the best of the applicant’s knowledge, all of the [firm’s] connections with
               the debtor, creditors, any other party in interest, their respective attorneys
               and accountants, the United States trustee, or any person employed in the
               office of the United States trustee.

FED. R. BANKR. P. 2014(A)

        36.    The Debtors submit that for all the reasons stated above and in the Guffy

Declaration, the retention and employment of Locke Lord as counsel to the Debtors is warranted.

Further, as stated in the Guffy Declaration, Locke Lord is a “disinterested person” within the

meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

                                                 -11-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 12 of 13




Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

has no connection to the Debtors, their creditors, or other parties in interest, except as may be

disclosed in the Guffy Declaration.

                                               Notice

        37.     Notice of this Application has been provided to: (i) the Office of the United States

Trustee; (ii) those persons who have formally appeared and requested notice of service in this

proceeding pursuant to Bankruptcy Rules 2002; (iii) counsel for and the members of any

committees appointed by this Court; (iv) counsel for the Debtors’ first-lien prepetition lender and

proposed debtor-in-possession credit facility; (v) the consolidated thirty (30) largest unsecured

creditors of the Debtors; (vi) governmental agencies having a regulatory or statutory interest in

these cases; and (vii) any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-

1(d). A copy of this Application is also available on the website of the Debtors’ notice and claims

agent at http://cases.stretto.com/agilonenergy. In light of the nature of the relief requested, and the

exigent circumstances of these cases, the Debtors submit that no further notice is necessary.

        38.    In light of these considerations, the Debtors submit that this Court approve Locke

Lord’s retention as their counsel in these Chapter 11 Cases and enter an order to that effect in

substantially the same form as that submitted with this Application.

        The Debtors respectfully request that the Court (i) enter a proposed order in substantially

the same form as that submitted with this Application granting the relief requested herein and

approving Locke Lord’s retention as counsel to the Debtors in these Chapter 11 Cases and (ii)

provide such other relief as the Court deems appropriate and just.




                                                 -12-


93780628v.1
        Case 21-32156 Document 78 Filed in TXSB on 07/27/21 Page 13 of 13




Dated: July 27, 2021


                                        AGILON ENERGY HOLDINGS II LLC

                                        By: /s/ Hugh Smith
                                        Name:     Hugh Smith, Chief Restructuring Officer


                                        VICTORIA PORT POWER LLC

                                        By: /s/ Hugh Smith
                                        Name:     Hugh Smith, Chief Restructuring Officer


                                        VICTORIA CITY POWER LLC

                                        By: /s/ Hugh Smith
                                        Name:     Hugh Smith, Chief Restructuring Officer




                                   Certificate of Service

        I hereby certify that a true and correct copy of the foregoing pleading was served
electronically through the Court’s ECF system on July 27, 2021, on all parties registered for
electronic service.
                                           /s/ Simon R. Mayer
                                           Simon R. Mayer




                                            -13-


93780628v.1
